





Exhibit 10.31




AMENDMENT NO. 1
TO THE GLOBAL EAGLE ENTERTAINMENT INC.
2016 INDUCEMENT AND RETENTION STOCK PLAN FOR EMC EMPLOYEES


Adopted December 5, 2016


WHEREAS, Global Eagle Ente1tainment Inc. (the "Company") has established and
maintains the Global Eagle Entertainment Inc. 2016 Inducement and Retention
Stock Plan for EMC Employees (the "Plan"); and


WHEREAS, pursuant to Section 9(a) of the Plan, the Committee (as defined in the
Plan) has the power to amend the Plan.


NOW, THEREFORE, the Committee hereby amends the Plan as follows:


1.Amendment. Section 7 of the Plan is hereby amended by adding the following new
subsection (d):


"(d) Repricing and Buybacks Prohibited. Notwithstanding anything in the Plan to
the contrary, and except for the adjustments provided in Section 9(b), neither
the Committee nor any other person may decrease the exercise price for any
outstanding Nonqualified Stock Option after the date of grant nor cancel,
repurchase or replace an outstanding underwater Nonqualified Stock Option in
exchange for cash, other Awards, new Nonqualified Stock Options with a lower
exercise price or any other cash or equity incentive awards."


2.    No Other Changes. Except as specifically amended hereby, the Plan is
hereby ratified and confirmed in all respects and remains in full force and
effect.




(Remainder of page intentionally left blank.)






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to the Plan to
be executed by the undersigned.


 
GLOBAL EAGLE ENTERTAINMENT INC.
 
 
 
 
By:
/s/ Stephen Ballas
 
 
 
 
Name:
Stephen Ballas
 
 
 
 
Title:
Executive Vice President and General Counsel



